          Case 1:20-cv-00856-TJK Document 1 Filed 03/31/20 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 GERVIN FLORES SALGUERO
 c/o 519 H Street NW
 Washington, DC 20001

        Plaintiff,

 v.                                                         Civil Action No. __________________
 EERKINS, INC.
 d/b/a EERKINS UYGHUR CUISINE
 2412 Wisconsin Avenue NW
 Washington, DC 20007

 NAEEM JAN
 3604 Tupelo Court
 Woodbridge, VA 22192

 BILAAL AMIN JAN
 3604 Tupelo Court
 Woodbridge, VA 22192

        Defendants.


                                        COMPLAINT

1.     Defendants own a growing restaurant brand, with locations in Virginia, D.C., and Mary-

land. But despite their success, Defendants paid Plaintiff a flat weekly salary that denied him

minimum and overtime wages.

2.     Plaintiff brings this action to recover damages for Defendants’ willful failure to pay mini-

mum and overtime wages, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

201 et seq.; the District of Columbia Minimum Wage Act Revision Act (“DCMWA”), D.C.

Code, § 32-1001 et seq.; and the District of Columbia Wage Payment and Collection Law

(“DCWPCL”), D.C. Code § 32-1301 et seq.
            Case 1:20-cv-00856-TJK Document 1 Filed 03/31/20 Page 2 of 9



                                      Jurisdiction and Venue

3.      Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 28

U.S.C. § 1367 (supplemental jurisdiction).

4.      Venue is proper pursuant to 28 U.S.C. § 1391(b), because all Defendants reside in this

district, or a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred

in this district.

                                               Parties

5.      Plaintiff Gervin Flores Salguero is an adult resident of the District of Columbia.

6.      Defendant Eerkins, Inc. is a Virginia corporate entity. It does business as Eerkins Uyghur

Cuisine. Its principal place of business is located at 2412 Wisconsin Avenue NW, Washington,

DC 20007. Its registered agent for service of process is Naeem Jan, 2412 Wisconsin Avenue

NW, Washington, DC 20007.

7.      Defendant Naeem Jan is an adult resident of Virginia. He resides at 3604 Tupelo Court,

Woodbridge, VA 22192. He is an owner and officer of Defendant Eerkins, Inc. He exercises

control over the operations of Eerkins, Inc. — including its pay practices.

8.      Defendant Bilaal Amin Jan is an adult resident of Virginia. He resides at 3604 Tupelo

Court, Woodbridge, VA 22192. Upon information and belief, Bilaal Jan is a manager at Eerkins

Uyghur Cuisine. He exercises control over the operations Eerkins Uyghur Cuisine — including

its pay practices.

9.      Upon information and belief, Defendant Naeem Jan is Defendant Bilaal Amin Jan’s fa-

ther.

                                        Factual Allegations
10.     Defendants own and operate the restaurant Eerkins Uyghur Cuisine, located at 2412 Wis-

consin Avenue NW, Washington, DC 20007.


                                                  2
           Case 1:20-cv-00856-TJK Document 1 Filed 03/31/20 Page 3 of 9



11.     Plaintiff worked at Eerkins Uyghur Cuisine from approximately December 13, 2019

through approximately March 5, 2020.

12.     Plaintiff worked at Eerkins Uyghur Cuisine as a kitchen laborer.

13.     Plaintiff’s job duties at Eerkins Uyghur Cuisine primarily consisted of washing dishes,

cutting vegetables, and making noodles.

14.     Plaintiff typically and customarily worked six days per week.

15.     Plaintiff typically and customarily worked fifty-four and a half hours per week.

16.     For example, during the workweek that included January 24, 2020, Plaintiff worked

56.75 cumulative hours, as shown by the following time clock receipt:




17.     At all relevant times, Defendants paid Plaintiff a salary.

18.     At all relevant times, Defendants paid Plaintiff a weekly salary.

19.     At all relevant times, Defendants paid Plaintiff approximately the following weekly sala-

ries:

             Approximate Dates               Weekly Salary           Effective Hourly Rate
         Dec. 13, 2019–Jan. 12, 2020           $250.00                       $4.59
         Jan. 13, 2020–Mar. 05, 2020           $275.00                       $4.95


                                                  3
            Case 1:20-cv-00856-TJK Document 1 Filed 03/31/20 Page 4 of 9




20.      At all relevant times, Defendants paid Plaintiff in cash.

21.      At all relevant times, Plaintiff worked more than forty hours per workweek for Defend-

ants.

22.      At all relevant times, Defendants paid Plaintiff the same effective hourly rate across all

hours worked.

23.      At all relevant times, Defendants did not pay Plaintiff overtime wages — or one and one-

half times his regular hourly rate for hours worked in excess of forty in a workweek.

24.      At all relevant times, in addition to not paying overtime wages, Defendants did not pay

Plaintiff the applicable federal or D.C. minimum wage.

25.      Federal law requires that employers pay non-exempt employees at least $7.25 per hour.

29 U.S.C. § 206(a)(1)

26.      D.C. law requires that employers pay non-exempt employees at least $14.00 per hour

from July 1, 2019 through the present. D.C. Code § 32-1003(a).

27.      For Plaintiff’s work in the three years preceding the filing of this Complaint, Defendants

owe him approximately $7,828.50 in minimum and overtime wages (excluding liquidated dam-

ages).

28.      Defendant Naeem Jan set, or played a part in setting, the restaurants hours of operation.

29.      Defendant Naeem Jan oversaw all restaurant operations.

30.      Defendant Naeem Jan authorized Defendant Bilaal Amin Jan to work as a manager at

Eerkins Uyghur Cuisine.

31.      Defendant Bilaal Amin Jan hired Plaintiff.

32.      Defendant Bilaal Amin Jan set Plaintiff’s work schedule.

33.      Defendant Bilaal Amin Jan set Plaintiff’s rate of pay.



                                                   4
           Case 1:20-cv-00856-TJK Document 1 Filed 03/31/20 Page 5 of 9



34.    Defendant Bilaal Amin Jan handed Plaintiff his weekly payment.

35.    Defendant Bilaal Amin Jan supervised Plaintiff.

36.    At all relevant times, Defendants had the power to hire and fire Plaintiff.

37.    At all relevant times, Defendants had the power to control Plaintiff’s work schedule.

38.    At all relevant times, Defendants had the power to supervise and control Plaintiff’s work.

39.    At all relevant times, Defendants had the power to set Plaintiff’s rate and manner of pay.

40.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff one and one-half times his regular rate for all hours worked in excess of forty hours in any

one workweek.

41.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff the applicable minimum wage.

42.    At all relevant times, Defendants were aware that they were legally required to timely

pay Plaintiff all wages legally due to him.

43.    At all relevant times, the annual gross volume of Defendants’ business exceeded

$500,000.00.

44.    At all relevant times, Defendants had two or more employees who handled goods and/or

materials that had traveled in or been produced in interstate commerce.

45.    At all relevant times, Defendants had employees who handled food products, such as

chicken, beef, or vegetables, that had been raised or grown outside of the District of Columbia.

                                              COUNT I
      FAILURE TO PAY MINIMUM AND OVERTIME WAGES UNDER THE FLSA
46.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

47.    Each defendant was an “employer” of Plaintiff within the meaning of the FLSA. 29

U.S.C. § 203(d).


                                                 5
          Case 1:20-cv-00856-TJK Document 1 Filed 03/31/20 Page 6 of 9



48.    The FLSA requires that employers pay non-exempt employees at least $7.25 per hour. 29

U.S.C. § 206(a)(1).

49.    The FLSA permits states to set a minimum wage higher than that provided for by the

FLSA. 29 U.S.C. § 218.

50.    The FLSA requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of forty hours in any one workweek. 29 U.S.C.

§ 207(a)(1). This regular hourly rate cannot be lower than the applicable state or local minimum

wage. 29 C.F.R. § 778.5.

51.    Defendants violated the FLSA by knowingly failing to pay Plaintiff the required mini-

mum wage.

52.    Defendants violated the FLSA by knowingly failing to pay Plaintiff at least one and one-

half times his regular hourly rate for hours worked in excess of forty hours in any one workweek.

53.    Defendants’ violations of the FLSA were willful.

54.    For Defendants’ violations of the FLSA, Defendants are liable to Plaintiff for unpaid

minimum and overtime wages, an equal amount as liquidated damages, interest, reasonable

attorney’s fees and expenses, court costs, and any other relief deemed appropriate by the Court.

                                           COUNT II
   FAILURE TO PAY MINIMUM AND OVERTIME WAGES UNDER THE DCMWA
55.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

56.    Each defendant was an “employer” of Plaintiff within the meaning of the DCMWA. D.C.

Code § 32-1002(3).

57.    The DCMWA requires that employers pay non-exempt employees at least $14.00 per

hour from July 1, 2019 through the present. D.C. Code § 32-1003(a).




                                                 6
           Case 1:20-cv-00856-TJK Document 1 Filed 03/31/20 Page 7 of 9



58.     The DCMWA requires employers to pay non-exempt employees one and one-half times

their regular hourly rate for hours worked in excess of forty hours in any one workweek. D.C.

Code § 32-1003(c).

59.     Defendants violated the DCMWA by knowingly failing to pay the required minimum

wage to Plaintiff.

60.     Defendants violated the DCMWA by knowingly failing to pay Plaintiff at least one and

one-half times his regular hourly rate for hours worked in excess of forty hours in any one work-

week.

61.     Defendants’ violations of the DCMWA were willful.

62.     For Defendants’ violations of the DCMWA, Defendants are liable to Plaintiff for unpaid

minimum and overtime wages, an amount equal to three times the unpaid minimum and over-

time wages as liquidated damages, interest, reasonable attorney’s fees and expenses, court costs,

and any other relief deemed appropriate by the Court.

                                           COUNT III
                     FAILURE TO PAY WAGES UNDER THE DCWPCL

63.     Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

64.     Each defendant was an “employer” of Plaintiff within the meaning of the DCWPCL.

D.C. Code § 32-1301(1B).

65.     The DCWPCL requires employers to pay an employee who is discharged no later than

the working day following the discharge. D.C. Code § 32-1303(1).

66.     The DCWPCL requires employers to pay an employee who quits or resigns all wages due

upon the next regular payday, or within seven days from the date of quitting or resigning, which-

ever is earlier. D.C. Code § 32-1303(2).




                                                  7
            Case 1:20-cv-00856-TJK Document 1 Filed 03/31/20 Page 8 of 9



67.    For purposes of the DCWPCL, “wages” include, among other things, regular, minimum,

and overtime wages. D.C Code § 32-1301(3).

68.    Defendants violated the DCWPCL by knowingly failing to timely pay Plaintiff all wages

due, including minimum and overtime wages.

69.    Defendants’ violations of the DCWPCL were willful.

70.    For Defendants’ violations of the DCWPCL, Defendants are liable to Plaintiff for unpaid

wages, an amount equal to three times the amount of unpaid wages as liquidated damages, inter-

est, reasonable attorney’s fees and expenses, court costs, and any other relief deemed appropriate

by the Court. See Martinez v. Asian 328, LLC, 220 F. Supp. 3d 117, 123 (D.D.C. 2016) (“[T]he

liquidated-damages provision of the DCWPCL awards treble damages as liquidated damages in

addition to the actual damages in the form of unpaid wages.”).

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against De-

fendants, jointly and severally, on all counts, in the current total amount of $34,166.00, and grant

the following relief:

       a.       Award Plaintiff $31,314.00, consisting of the following overlapping elements:

              i.        unpaid federal minimum and overtime wages, plus an equal amount as liq-

                        uidated damages, pursuant to the FLSA, 29 U.S.C. § 216;

             ii.        unpaid D.C. minimum and overtime wages, plus three times the amount of

                        unpaid wages as liquidated damages, pursuant to the DCMWA, D.C. Code

                        § 32-1012;




                                                 8
          Case 1:20-cv-00856-TJK Document 1 Filed 03/31/20 Page 9 of 9



           iii.      unpaid wages, plus three times the amount of unpaid wages as liquidated

                     damages, pursuant to the DCWPCL, D.C. Code §§ 32-1303(4) and 32-

                     1308;

     b.       Award Plaintiff pre-judgment and post-judgment interest as permitted by law;

     c.       Award Plaintiff attorney’s fees and expenses computed pursuant to the matrix ap-

     proved in Salazar v. District of Columbia, 123 F. Supp. 2d 8 (D.D.C. 2000), and updated

     to account for the current market hourly rates for attorney’s services, pursuant to the

     DCWPCL, D.C. Code § 32-1308(b)(1) (as of this date, approximately $2,452.00);

     d.       Award Plaintiff court costs (currently, $400.00); and

     e.       Award any additional relief the Court deems just.

Date: March 31, 2020                                Respectfully submitted,

                                                    /s/ Justin Zelikovitz
                                                    JUSTIN ZELIKOVITZ, #986001
                                                    DCW AGE L AW
                                                    519 H Street NW
                                                    Washington, DC 20001
                                                    Phone: (202) 803-6083
                                                    Fax: (202) 683-6102
                                                    justin@dcwagelaw.com

                                                    Counsel for Plaintiff




                                               9
